Title: From Alexander Hamilton to James McHenry, [8] May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 8. 1800
          
          I have received your letter of the seventh instant enclosing copies of the Contracts entered with William Colefax, Robt. Colefax, and Alexr Richards for the year eighteen hundred. Upon looking thro’ the bundle of Contracts, I find that there have I find upon a reexamination that they have never before ben sent to me
           S of War 
        